Title: To Thomas Jefferson from Thomas Appleton, 28 July 1824
From: Appleton, Thomas
To: Jefferson, Thomas


Dr Sir
Leghorn
28th July 1824—
Your letter of the 17th of may, was deliver’d to me on the 14th of the present month, I have therefore order’d 1400 squares of marble, for paving your portico—they will be of the first quality of marble for similar works, accurately squar’d, ready to be laid down, and will be ship’d to you, this autumn: it is indispensable, to put them into cases, of about 25 each.—In my preceding letters, I inform’d you, that Raggi had been greatly in error, in his calculation of the bases for the columns, in every item from the extraction of the marble, to the last polish; however, they are now satisfactorily progressing under the direction of my sculptor, and will be compleated in October. Raggi overlooks some part of the work; but hitherto, he can labour but little, from the misfortune he suffer’d in fracturing the clavicule.—The bases, and the squares, shall be shipp’d by the first vessel, after their arrival here, and I hope and believe, you will receive them in the course of December; and as the capitals cannot be finish’d until february, it is probable you will receive them, before may; that they will follow each other in just proportion of time.—Accept, Sir, the expressions of my great esteem & respectth: Appleton